The best evidence in such cases is furnished by facts not opinions; if facts exist, such as paying taxes, going to muster, or exercising the rights of sovereignty by either State; if no such proof on account of the newness of the settlement can be had, common opinion may be resorted to: not the opinion of the witnesses. The common opinion in this case was, that the locus in quo was within this State; if without the limits of this State we clearly should not have jurisdiction.1 Kaims' Pr. Eq. 547, 548; Williams for defendant cited2 Haw. 94, § 21; Morg. Essays, 424. The attorney-general in reply, 2 M'N. 577, 579.
Verdict, guilty. Judgment of death; hut the defendant was afterwardspardoned.
1 See Tay. 65; 1 Hayw. 101; 2 Hayw. 79; 1 Johns. 477, 479.